Title: To Alexander Hamilton from George Washington, 6 June 1799
From: Washington, George
To: Hamilton, Alexander


Private
Mount Vernon June 6: 1799
Dear Sir,

I have duly received your letter of the 3d of May, and am glad to find that the recruiting service is likely to progress without further delay. To facilitate this, nothing will contribute more than Clothing.
It is certainly necessary to push on this business with proper energy, and to be provided with an ample and timely supply of every article wanted, if it is expected that such Troops as we have, should be, in any degree, respectable. This, I trust, will be done. And I should hope, ere this, that the field Officers for the Regiment to be raised in New Hampshire &c. have been appointed.
It is very desireable that the selection of Characters to Officer the Regiments, eventually to be raised, should be such as will do credit to the service, if they should be called into the field. The Secretary of War has requested me to furnish him with a list of names for the quota from Virginia, which I am taking measures to do; but, owing to my long absence from this State, I have so little personal knowledge of Characters, that I must rely very much on the information of others in whom I can confide.
With very sincere regard   I am Dear Sir,   Your Affecte Hbe. Servt.
Go: Washington
Major General Hamilton
